Advisory Action
Acknowledged is the applicant’s after-final response filed on April 22, 2021, and submitted under the 2.0 pilot program. Amendments have been proposed to claims 1, 6, 8, 10, 14, and 16-18; cancellation has been proposed to claims 2, 5, 12, and 15. 
The proposed amendments clarify that the front and rear “side members” of the inner and outer chamber housings consist “essentially of a wall member with an open slot formed therein.” Firstly, “wall member” is not a term used by the applicant’s specification, and given the generic status of “member,” this limitation may prompt the application of 112f. If Applicant is simply attempting to denote a sidewall of the chamber, the examiner prescribes simply naming the feature as a sidewall.
Secondly, regarding the merits of the amendment, the examiner wishes to cite Higashi et al., US 2016/0047042. This reference teaches a running-length system in which a plurality of chambers (1102, 1104) are coupled via open slots (1118, 1120) (Fig. 11A; [0053]). The examiner understands these deliverances to be germane to the proposed amendments codifying a wall member “consisting essentially of a[n]…open slot.”
Because the amendments do not clearly place the case in condition for allowance, yet require further search and consideration, their entry at this stage of prosecution has been denied.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716